223 F.2d 267
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN TELEVISION, Inc., a Missouri Corporation.
No. 15265.
United States Court of Appeals Eighth Circuit.
April 8, 1955.

Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
I. Harvey Levinson, Washington, D. C., for respondent.
PER CURIAM.


1
Withdrawal of petition for enforcement of Order of National Labor Relations Board, certified record and proposed decree from consideration by Court granted, on stipulation of parties.